IN THE SUPREME COURT OF THE STATE OF NEVADA


                          IN THE MATTER OF DISCIPLINE OF                         No. 70179
                                                                                               FILED
                          JAMES A. COLIN, BAR NO. 6257.                                         JUL 2 2 2016
                                                                                               TRAC ; K. L! DEMAN
                                                                                              E ' 0"
                                                                                         BY    la Era
                                                                                                 4 DEP ,
                                                                                                               COL,


                                                                                                             "" .7" K-


                              ORDER DECLINING TO IMPOSE TEMPORARY SUSPENSION
                                      This is a petition under SCR 111 concerning attorney James
                          Colin, based on a conviction for battery, a misdemeanor in violation of
                          NRS 200.481. Cohn self-reported the conviction to the State Bar as
                          required by SCR 111(2). Because the conviction is not for a "serious
                          crime" as defined in SCR 111(6), temporary suspension and referral for
                          disciplinary proceedings are not mandatory. SCR 111(7), (8). Having
                          considered the petition and supporting documentation, we conclude that
                          Colin's offense is a minor one that does not warrant the imposition of a
                          temporary suspension or referral to a disciplinary board at this time.         See
                          SCR 111(9). 1
                                      It is so ORDERED.


                                                        S    tA—k SASS

                                                  Hardesty



                          Saitta


                                 'Colin filed three motions that collectively sought to disqualify all
                          sitting members of this court. He subsequently filed a motion to withdraw
                          the disqualification motions. The motion to withdraw, filed on July 6,
                          2016, is granted.
SUPREME COURT
        OF
     NEVADA


(0) 1947A    c4)73771A)                                                                             22Sol
                cc: C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                      James A. Colin
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada




SUPREME COURT
        OF
     NEVADA
                                                   2
(0) 1947A